MEMORANDUM OPINION
No. 04-04-00633-CV
IN RE Jacinto ALDAVERA
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:   September 29, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus and is of the opinion that
relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's petition for writ of
mandamus is denied. 
	Relator shall pay all costs incurred in this proceeding.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
								PER CURIAM
1. This proceeding arises out of Cause No. 2004-CI-07975, styled Jacinto Aldavera v. B.J. Tidwell Industries,
Inc. d/b/a Cardell Kitchen and Bath Cabinetry, pending in the 225th Judicial District Court, Bexar County, Texas,
the Honorable Janet Littlejohn presiding.